85 F.3d 634
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas COUPAR;  Ben Kalka, Plaintiffs-Appellants,v.Stephen PONTESSO;  R.L. Matthews;  Wallace Cheney;  KathleenHawk;  United States of America, Defendants-Appellees.
No. 95-16158.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoners Douglas Coupar and Ben Kalka appeal pro se the district court's order denying their motion to reconsider a previous order severing their civil rights action into three individual actions, one for each named plaintiff, pursuant to Fed.R.Civ.P. 21.   Appellants contend that even though the district court's order did not finally resolve their claims, it was an appealable collateral order because the severance issue would be effectively unreviewable on appeal from the final judgments in the three individual actions.  See Johnson v. Jones, 115 S.Ct. 2151, 2155 (1995) (appealable collateral order must conclusively determine disputed question, resolve important issue completely separate from merits of action, and be effectively unreviewable on appeal from final judgment).   Appellants argue that failure immediately to review the issue "may well cause significant harm" because they cannot each raise all of the claims made in the joint complaint, and because their inability to communicate has prejudiced their individual actions.   See id.  (defining effectively unreviewable issue).   We are not convinced that the appellants are unable individually to prosecute their claims of denial of access to the courts.  See Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 378 (1987) (grant of permissive intervention subject to conditions is not appealable collateral order because party is able to participate in action and appeal from final judgment).


3
Accordingly, we DISMISS this appeal for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   We therefore deny appellants' request for appointment of counsel for the purpose of oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3